Title: Enclosure: Thomas Appleton’s Agreement to Hire Giacomo Raggi and Michele Raggi, 17 February 1819
From: Appleton, Thomas,Jefferson, Thomas,Raggi, Michele,Raggi, Giacomo
To: 


            
              
                Livorno a 17. Febraro 1819.
              
              Per l’Atto presente benche privato, da valere, e tenere come se fosse un Publico Instrumento, apparisca e sia noto Qualmente
              Fra l’Illmo Sig Tommaso Appleton Console Generale degli Stati Uniti d’America in Livorno, ed in questa Parte nella Qualità di Incaricato dal Sig Tommaso Jefferson di Virginia in America da una, ed i Sigi Michele Raggi, di Condizione Scultore Ornatista, e Jacopo Raggi Scultore di Architettura ambi di Carrara al presente degenti in Livorno dall’altra Parte, resta convenuto e Stabilito, si Stabilisce, e conviene quanto, e come appresso cioè.
              I Prefati Sigi Michele e Jacopo Raggi promettono, e si Obligano di imediatamente transferirsi in Virginia in America, ed ivi impiegare la loro Opera, ed Industria aprò e Sotto la Direzione del prefato Sig Tommaso Jefferson, il Primo in Qualità di Scultore Ornatista, e il Secondo di Scultore Architetto, e ciò con gli Appresso Patti e Condizione.
              Primo detti Sigi Michele e Jacopo Raggi dovranno prontamente, e col Primo Incontro che gli verrà procacciato dal Sig Console Tommaso Appleton partire e transferirsi in Virginia in America, ed ivi impiegare la loro Opera in ciò che riguarda la loro Professione aprò e ⅌ Conto del detto Sig Tommaso Jefferson per il tempo e termine di Anni Tre da decorrendi dal Giorno della Celebrazione dell’atto presente obligandosi, conforme si Obligano di lavorare in qualunque Sorte di Lavoro sempre però riguardante la loro Respettiva Professione che gli sarà Ordinato dal Sig Jefferson.
              Secondo La Spesa del Viaggio di Andata dovrà essere pagata dal Sig Tommaso Jefferson il quale parimenti dovrà pagare la Spesa del Viaggio di Ritorno in Italia, qualora Spirati i Tre Anni piaccia ad essi di Tornare in questa Provincia.
              Terzo Il Sig Tommaso Jefferson dovrà Somministrare a detti Sigi Michele e Jacopo Raggi durante i detti Anni Tre l’Alloggio, ed il Vitto giornaliero proporzionato e decente alla loro Professione, ed in oltre dovrà pagare a ciascuno di Essi Pezzi Duri di Spagna Cinquecento Ventisei e Lire Due, ogni Anno durante i detti Anni Tre a titolo di Onorario
              Quarto I detti Sig Michele e Jacopo Raggi convengono di lasciare in mano del detto Sig Jefferson la quarta Parte dell’Annuo suddetto Onorario ⅌ esigerla dal medesimo alla Terminazione di Anni Tre
              
              E Fermo Stante quanto Sopra dichiarano, e Confessano di avere ricevuto prima della Celebrazione dell’Atto presente dal Sig Tommaso Appleton come Incaricato suddetto del Sig Jefferson la somma e quantità di Pezzi Duri Quattrocento, cioè Pezzi Duri di Spagna Duecento Ciascuno, in tante buone ed Effettive Monete d’Argento delle quali ne fecero e fanno a detto Sig Appleton Amplia Ricevuta e quietanza colla Renunzia all’Eccezione del non Numerato Danaro
              E tal somma dichiarano, e confessano di aver Ricevuto in Anticipazione ed in Conto del Suddetto Convenuto Onorario, da doversi Il Sig Jefferson rimborsare colla retenzione di equivalente Somma dell’Onorario di Primo Anno
              
                
                  Io Michele Raggi
                  Th: Appleton
                
                
                  Io Giacomo Raggi
                  
                
              
            
           
            Editors’ Translation
            
              
                
                  Leghorn 17. February 1819.
                
                Let this act, though private, be valid and considered as if it were a public instrument, and allow it to appear and be known as such
                Between, on the one part, the illustrious Mr. Thomas Appleton, consul general of the United States of America at Leghorn, acting as an agent of Mr. Thomas Jefferson, of Virginia in America, and, on the other part, Messrs. Michele Raggi, ornamental sculptor, and Giacomo Raggi, architectural sculptor, both of Carrara and currently living in Leghorn, the following is agreed to and established and has been so established and agreed to, to wit.
                The aforesaid Messrs. Michele and Giacomo Raggi promise and bind themselves to relocate immediately to Virginia in America, and there to employ their labor and industry for the benefit and under the direction of the aforesaid Mr. Thomas Jefferson, the first in his capacity as an ornamental sculptor and the second as an architectural sculptor, according to the following agreements and conditions.
                First, the said Messrs. Michele and Giacomo Raggi will promptly and on the first occasion that the Consul Thomas Appleton arranges for them, depart and relocate to Virginia in America and there do the work pertaining to their respective professions for the benefit and on behalf of the said Mr. Thomas Jefferson for the time and term of three years from the day this agreement is signed, committing themselves to perform whatever tasks Mr. Jefferson orders, always provided that it falls under their respective professions.
                Second, Mr. Thomas Jefferson must pay their outward travel expenses and, likewise, the cost of their return to Italy if, on expiration of the three years, they wish to come back to this place.
                Third, during the said three years Mr. Thomas Jefferson must provide both room and board for the said Messrs. Michele and Giacomo Raggi commensurate with and appropriate to their professions. He must, furthermore, pay each of them five hundred and twenty-six Spanish pesos duros and two lire every year during the said three years as an honorarium
                Fourth, the said Messrs. Michele and Giacomo Raggi agree to leave in the hands of the said Mr. Jefferson one-fourth of the aforesaid annual honorarium, which they may demand from him at the termination of the three years
                
                And, given the above, they declare and avow that prior to signing this agreement they have received from Mr. Thomas Appleton, the aforesaid agent of Mr. Jefferson, the sum and quantity of four hundred pesos duros, that is to say, two hundred Spanish pesos duros each, in good and real silver coins, of which they gave and give a receipt for payment in full to the said Mr. Appleton, waiving the exception for unnumbered money
                And they declare and avow that they have received this sum in advance and against the aforesaid agreed-upon honorarium, and that Mr. Jefferson is to be reimbursed by his retention of an equivalent amount out of the honorarium for the first year
                
                  I, Michele RaggiTh: AppletonI, Giacomo Raggi
                
              
            
          